Case: 09-11143    Document: 00511193225         Page: 1    Date Filed: 08/03/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         August 3, 2010
                                    No. 09-11143
                                  Summary Calendar                       Lyle W. Cayce
                                                                              Clerk

JESSE F. REECE, SR.,

                                          Plaintiff–Appellant
v.

WALDEN AFFORDABLE, L.L.C.; FOUNTAINGATE APARTMENTS,

                                          Defendants–Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 7:09-CV-00164



Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jesse F. Reece, Sr., pro se and in forma pauperis, sued Walden Affordable
L.L.C. and Fountaingate Apartments (collectively “Defendants”) for, among
other things, unlawful discrimination with regard to his eviction from
Fountaingate Apartments. The district court found Reece’s complaint frivolous
and malicious, and dismissed it with prejudice under 28 U.S.C. § 1915(e)(2)(B)(i).
On appeal, Reece argues that the district court erred by dismissing his case.


       *
         Pursuant to 5TH CIR . R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR . R. 47.5.4.
   Case: 09-11143    Document: 00511193225      Page: 2    Date Filed: 08/03/2010

                                  No. 09-11143
      We have previously held that “in forma pauperis complaints may be
dismissed as frivolous if they seek to relitigate claims that allege substantially
the same facts arising from a common series of events which have already been
unsuccessfully litigated by the plaintiff.” Pittman v. Moore, 980 F.2d 994, 994
(5th Cir. 1993). The claims in Reece’s current complaint allege facts that are
virtually identical to the facts in his previous complaint, which the district court
dismissed with prejudice. Reese [sic] v. Fountaingate Apartments, No. 7:08-CV-
155, 2008 WL 5061642, at *2 (N.D. Tex. Nov. 25, 2008). Both cases allege an
improper eviction in May 2007, a broken oral agreement not to evict, and an
improper use of Reece’s rent money to pay Defendants’ court costs.
      Because we find that the district court did not err in dismissing Reece’s
claims as frivolous, we AFFIRM.




                                         2